Davis, Judge,
concurring:
In joining the opinion, I stress that, as tlie court points out, the representations made to plaintiff were directly contrary to the mandate of the statute. In that situation I have no doubt that estoppel cannot be invoked. Montilla v. United States, ante, at 48, 457 F. 2d 978, may well have involved, in my view, a misrepresentation by the Government’s agent of fact or possibly of mixed-fact-and-law (rather than a pure misrepresentation of a statutory requirement). I am not certain whether or not estoppel applies to such a misrepresentation and that is why I wrote separately in Montilla.